 
 
I 
111th CONGRESS 1st Session 
H. R. 4082 
IN THE HOUSE OF REPRESENTATIVES 
 
November 16, 2009 
Mr. Whitfield introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To authorize the Secretary of Energy to pay affected participants under a pension plan referred to in the USEC Privatization Act for benefit increases not received. 
 
 
1.Authorization and determination of benefits for affected participants 
(a)Authorization for payment to affected participantsTo the extent provided in advance in appropriations Acts, the Secretary of Energy (referred to in this Act as the Secretary)— 
(1)shall establish a program under which the Secretary shall pay any affected participant described in subsection (b) a one-time lump sum payment in an amount to be determined by the Secretary under subsection (c); and 
(2)may contract for the procurement of information necessary to enable the Secretary to effectively carry out the provisions of this section. 
(b)Affected participantFor the purposes of this section, an affected participant is a person described under section 3110(a)(6)(B) of the USEC Privatization Act (42 U.S.C. 2297h–8(a)(6)(B)). 
(c)Determination of payment for affected participants 
(1)In generalThe Secretary shall pay an affected participant, pursuant to an application timely filed by such participant, a one-time lump sum payment equal to an amount which bears the same ratio to the total recoverable amount described in paragraph (2) as the actuarial present value of the accrued benefits of the affected participant under the pension plan from which a transfer of plan assets and liabilities required under section 3110(a)(2) of the USEC Privatization Act (42 U.S.C. 2297h–8(a)(2)) was made (as of immediately before the transfer) bears to the actuarial present value of the accrued benefits of all affected participants under the pension plan from which the transfer under such section was made (as of immediately before the transfer). 
(2)Total recoverable amountFor purposes of this subsection, the total recoverable amount is an amount equal to the excess of— 
(A)the present value of benefits that would have been accrued or accruable by all affected participants under the pension plan from which the transfer under section 3110(a)(2) of the USEC Privatization Act was made if such transfer had not occurred and if benefit increases had occurred, in connection with the transferred liabilities, under such plan equivalent to benefit increases that have occurred under such plan in connection with the other liabilities under such plan, over 
(B)the present value of benefits accrued or accruable by all such affected participants under the pension plan to which the transfer under section 3110(a)(2) of the USEC Privatization Act (42 U.S.C. 2297h–8(a)(2)) was made. 
(3)ConsiderationsIn determining a payment under this section, the Secretary shall consider, with respect to the pension plan from which the transfer under section 3110(a)(2) of the USEC Privatization Act (42 U.S.C. 2297h–8(a)(2)) was made and the pension plan to which such transfer was made, benefits accrued as of the date of enactment of this Act and accruable through attainment of normal retirement age, assuming continued service under the plan until attainment of such age and the same rate of basic pay subject to increases reflective of reasonably anticipated increases in the cost of living. 
(4)Successor plansFor the purposes of paragraphs (2) and (3), any reference to the pension plan from which the transfer under section 3110(a)(2) of the USEC Privatization Act (42 U.S.C. 2297h–8(a)(2)) was made shall include a reference to any successor to such plan (other than the pension plan to which the transfer required by such section was made) if such successor plan received assets in excess of the actuarial present value of accrued benefits under such plan upon succession. 
(d)Pro rata reduction of paymentThe Secretary shall provide for pro rata reductions in payment amounts determined by the Secretary under subsection (c) to affected participants described in subsection (b) to the extent necessary to adjust for amounts provided in appropriation Acts for purposes of the program under subsection (a). 
(e)Determination of findings of factThe Secretary may make findings of facts and decisions as to the rights of any affected participant applying for a payment under this section. 
(f)RulemakingNot later than 60 days after the date of enactment of this Act, the Secretary shall issue regulations to carry out this section. Such regulations shall provide a requirement for applicants for payments under this section to consent to the release of any information requested by the Secretary. 
(g)Public noticeTo the extent practicable, the Secretary shall provide notice to individuals who may be eligible to receive a payment under this section. 
(h)Application for paymentTo be eligible for a payment under this section, an affected participant shall prepare and submit to the Secretary an application— 
(1)not later than 240 days after the date of enactment of this Act; 
(2)in such manner; and 
(3)containing such information as the Secretary requires. 
(i)Timely paymentsTo the extent practicable, the Secretary shall determine and make a payment to an affected participant not later than 180 days after such participant’s submission of an application for payment under subsection (h). 
(j)Hearing and Judicial review 
(1)Hearing 
(A)In generalUpon request by any affected participant applying for a payment under this section, who makes a showing in writing that such participant’s rights may have been prejudiced by any decision the Secretary has rendered, the Secretary shall give such participant reasonable notice and opportunity for a hearing with respect to such decision, and, if a hearing is held, shall, on the basis of evidence adduced at the hearing, affirm, modify, or reverse the Secretary’s findings of fact and such decision. 
(B)Request for hearingAny request for a hearing under this subsection must be filed within 60 days after notice of a decision by the Secretary is received by the affected participant making such a request. 
(C)SecretaryThe Secretary is further authorized, on the Secretary’s own motion, to hold such hearings and to conduct such investigations and other proceedings as the Secretary may deem necessary or proper for the administration of this section. 
(2)Judicial Review 
(A)In generalAny affected participant, after any final decision of the Secretary made after a hearing to which such participant was a party, irrespective of the amount in controversy, may obtain a review of such decision by a civil action commenced within 60 days after the mailing to such participant of notice of such decision or within such further time as the Secretary may allow. 
(B)Jurisdiction and VenueAn action under this section shall be brought in the district court of the United States for the judicial district in which the affected participant plaintiff resides, or where such plaintiff has a principal place of business, or, if such plaintiff does not reside or have a principal place of business within any such judicial district, in the United States District Court for the District of Columbia. 
(C)Judicial determinationThe court shall have power to enter, upon the pleadings and transcript of the record, a judgment affirming, modifying, or reversing the decision of the Secretary, with or without remanding the cause for a rehearing. 
(D)Final judgmentThe judgment of the court shall be final, except that it shall be subject to review in the same manner as a judgment in other civil actions. 
(E)Change in SecretaryAny action instituted in accordance with this section shall survive notwithstanding any change in the person occupying the office of Secretary or any vacancy in such office. 
(k)Secretary’s responsibility; no third party liability 
(1)Secretary’s responsibilityThe Secretary shall be responsible for all payments and costs under this section and for answering questions relating to the implementation of this section for affected participants and applicants for payment. In no event shall the current or former employer of an affected participant or applicant be responsible for providing communication, making payments, reporting payments, answering questions, or providing calculations. 
(2)No third party liabilityNothing in this section shall be deemed to impose any liability or cost, or authorize any claim against the operator of the Department of Energy’s uranium enrichment facility in Paducah, Kentucky, or against any person or entity other than the Secretary. 
(l)Authorization of appropriationsThere are authorized to be appropriated to the Secretary such amounts as necessary to carry out this section. 
 
